Title: From Alexander Hamilton to Hugh Seton, [1 January 1785]
From: Hamilton, Alexander
To: Seton, Hugh



Sir,
[New York, January 1, 1785]

I presume Mr. Jones has ere this informed you of the disagreeable turn of your affair with Mr. Wilkes; but as you first committed it to my management I think it proper to give you some account of its conclusion. As Mr. Jones does not at this time practice, he employed Mr. Burr to issue process against Mr. Wilkes upon which he was put into confinement; pursuant to your expectation that his friends would interpose for his relief. The situation of this Country, by means of the war, affords so many examples of ruined debtors, that the Legislature is disposed to make relief to such persons as easy as possible; and accordingly pass from time to time acts for relief of insolvent debtors without the necessary checks for preventing fraud. While Mr. Wilkes was in confinement an act of this kind passed. Mr. Burr who is a member of the Assembly, of influence and abilities, did every thing in his power to qualify the intended relief with such reasonable checks as would have given you an opportunity of opposing with success Wilkes’ discharge; but finding his efforts, in this way, fruitless he took the only step which then remained to disappoint Wilkes of the benefit of the act. He discontinued the suit, and let him out of confinement. The principle of the act was to relieve persons in actual confinement at the time of passing it on surrendering their whole property for the benefit of their Creditors. Wilkes immediately procured himself to be arrested by some other person, and has been since discharged under the act. Indeed if it had not then happened there would be now a fresh opportunity; for the Legislature which is sitting are about passing a similar law.
Questions may perhaps be raised with Success hereafter whether Wilkes’ discharge was a valid one; as there is no doubt his confinement was voluntary and collusive. But it is best such a discussion should sleep for the present.
I sincerely Sir sympathize with you in the mortification you must experience in being thus baffled, after having suffered so heavy a loss; and I shall be happy if you are satisfied that every thing was done by the persons to whom I committed the business, to secure your interests, which the situation of things permitted.
I remain with much esteem   Sir   Your Obed serv
New YorkJany. 1st 1785
